Exhibit 10.1.1

 

POPE & TALBOT, INC.

EMPLOYEE STOCK OPTION PLAN

(As Amended as of January 1, 2004)

 

I. PURPOSE OF THE PLAN

 

This Employee Stock Option Plan (the “Plan”) is intended to promote the
interests of Pope & Talbot, Inc. (the “Corporation”) and its subsidiaries by
providing a method whereby employees of the Corporation and its subsidiaries who
are primarily responsible for the management, growth and success of the business
may be offered incentives and rewards which will encourage them to continue in
the employ of the Corporation or its subsidiaries.

 

II. ADMINISTRATION OF THE PLAN

 

(a) The Plan shall be administered by the Human Resources and Nominating
Committee (“Committee”) appointed from time to time by the Corporation’s Board
of Directors (the “Board”). The Committee shall consist of two (2) or more Board
members who shall serve for such term as the Board may determine and shall be
subject to removal by the Board at any time.

 

(b) The Committee shall have full authority to administer the Plan, including
authority to interpret and construe any provision of the Plan and to adopt such
rules and regulations for administering the Plan as it may deem necessary.
Decisions of the Committee shall be final and binding on all persons who have an
interest in the Plan.

 

III. STOCK SUBJECT TO THE PLAN

 

(a) The stock which is to be made the subject of the options or stock awards
granted under the Plan shall be the Corporation’s authorized but unissued or
reacquired common stock (“Common Stock”). In connection with the issuance of
shares under the Plan, the Corporation may repurchase shares of Common Stock on
the open market or otherwise. The total number of shares issuable in the
aggregate under the Plan and the Corporation’s 1996 Non-Employee Director Stock
Option Plan (the “Director Plan,” and together with the Plan, the “Plans”) shall
not exceed 2,500,000 shares.

 

(b) The number of shares of Common Stock available for issuance under the Plans
shall be subject to adjustment in accordance with the following guidelines:

 

(1) If any outstanding option granted under the Plans expires or is terminated
or cancelled for any reason prior to exercise in full, then the unissued shares
of Common Stock subject to the unexercised portion of such option may become the
subject of subsequent stock option grants or stock awards under the Plans. If
shares awarded pursuant to Section VII are forfeited to or repurchased by the
Corporation, the number of shares of Common Stock forfeited or repurchased may
become the subject of subsequent stock option grants or stock awards under the
Plans.

 

(2) Should the exercise price of an outstanding option under the Plans be paid
with shares of Common Stock or should shares of Common Stock otherwise issuable
under the



--------------------------------------------------------------------------------

Plans be withheld by the Corporation in satisfaction of the withholding taxes
incurred in connection with the exercise of an outstanding option under the
Plans, then the number of shares of Common Stock available for issuance under
the Plans shall be reduced by the gross number of shares for which the option is
exercised, and not by the net number of shares of Common Stock actually issued
to the option holder.

 

(3) Should shares of Common Stock issued under the Plan be withheld by the
Corporation in satisfaction of the withholding taxes incurred in connection with
a stock award under Section VII, then the number of shares of Common Stock
available for issuance under the Plans shall nevertheless be reduced by the
gross number of shares issued under the stock award, and not by the net number
of shares of Common Stock retained by the award recipient.

 

(c) In no event shall any one participant in the Plan receive stock options for
more than 200,000 shares of Common Stock in the aggregate per calendar year.

 

(d) In the event that any change is made to the Common Stock issuable under the
Plan or subject to any outstanding stock option granted under the Plan (whether
by reason of (I) any merger, consolidation or other reorganization or (II) any
stock dividend, stock split, recapitalization, combination of shares, exchange
of shares or other change in corporate structure effected without the
Corporation’s receipt of consideration), appropriate adjustments shall be made
to (i) the maximum number and/or class of securities issuable under the Plans,
(ii) the maximum number and/or class of securities for which stock options may
be granted under the Plan to any one participant per calendar year, and (iii)
the number and/or class of securities and price per share in effect under each
outstanding stock option.

 

IV. SELECTION OF AWARD RECIPIENTS

 

The persons who shall be eligible to receive options or stock awards under the
Plan shall be such key employees of the Corporation and its subsidiaries
(including officers, whether or not they are directors) as the Committee shall
from time to time select. Non-employee members of the Board shall not be
eligible to participate in this Plan.

 

V. TERMS AND CONDITIONS OF STOCK OPTIONS

 

The Committee shall have the sole and exclusive authority to grant to the
selected key employees one or more stock options under the Plan. The Committee
shall have full authority to determine whether each such granted option is to be
an incentive stock option (“Incentive Option”) satisfying the requirements of
Section 422 of the Internal Revenue Code or a non-qualified option not intended
to meet such requirements. Each option granted under the Plan shall be evidenced
by an instrument in such form as the Committee may from time to time approve.
Such instrument, however, shall conform to the terms and conditions specified
below. Each instrument evidencing an Incentive Option shall, in addition, be
subject to the applicable provisions of Section VI.

 

(a) Option Price. The option price per share shall be fixed by the Committee,
but in no event shall the option price be less than eighty-five percent (85%) of
the fair market value per share of Common Stock on the date the option is
granted. For purposes of the preceding sentence (and for all other valuation
purposes under the Plan), the fair market value per share of



--------------------------------------------------------------------------------

Common Stock shall be its closing price, as officially quoted on the New York
Stock Exchange Composite-Tape (or any similar successor quotation system), on
the grant date. If there is no quotation available for such day, then the
closing price on the next preceding day for which there does exist such a
quotation shall be determinative of fair market value.

 

(b) Number of Shares, Term and Exercise.

 

(1) Each option granted under the Plan shall be exercisable on such date or
dates, during such period or periods and for such number of shares as shall be
determined by the Committee and set forth in the instrument evidencing such
option. No option granted under the Plan, however, shall become exercisable
during the first six months of the option term, except to the extent the
instrument evidencing such option provides for exercisability upon the
optionee’s death or disability; nor shall any option have an expiration date
which is more than 10 years after the grant date.

 

(2) Any option granted under the Plan may be exercised upon written notice to
the Corporation at any time prior to the expiration or sooner termination of the
option term. The option price for the number of shares of Common Stock for which
the option is exercised shall become immediately due and payable, and no
certificates for the shares shall be issued until payment has been made in
accordance with subparagraph (3) below.

 

(3) The option price shall be payable in one or more of the following
alternative forms specified in the instrument evidencing the option:

 

(i) full payment in cash or cash equivalents;

 

(ii) full payment in shares of Common Stock held for the requisite period
necessary to avoid a charge to the Corporation’s earnings and valued at fair
market value on the Exercise Date (as such term is defined below);

 

(iii) full payment through a combination of shares of Common Stock held for the
requisite period necessary to avoid a charge to the Corporation’s earnings and
valued at fair market value on the Exercise Date and cash or cash equivalents;
or

 

(iv) full payment effected through a broker-dealer sale and remittance procedure
pursuant to which the optionee (A) shall provide irrevocable written
instructions to the designated brokerage firm to effect the immediate sale of
the purchased shares and to remit to the Corporation, out of the sale proceeds
available on the settlement date, an amount equal to the aggregate option price
payable for the purchased shares plus all applicable Federal and State income
and employment taxes required to be withheld by the Corporation in connection
with such purchase and sale, and (B) shall provide written directives to the
Corporation to deliver the certificates for the purchased shares directly to
such brokerage firm in order to complete the sale transaction.

 

For purposes of this subparagraph (3), the Exercise Date shall be the date on
which written notice of the option exercise is delivered to the Corporation.
Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the option price for the purchased shares
must accompany the exercise notice.



--------------------------------------------------------------------------------

(c) Termination of Employment.

 

(1) Should an optionee cease to be an Employee of the Corporation other than by
reason of death or termination for gross and willful misconduct, then each
outstanding option held by such optionee under the Plan shall not remain
exercisable for more than a twelve (12) month period (or such shorter period as
may be specified in the instrument evidencing such option) following the date of
such cessation of Employee status, except to the extent the Committee may
specifically provide otherwise pursuant to its authority under Section XI below.
Under no circumstances, however, shall any such option be exercisable after the
specified expiration date of the option term. Each such option shall, during
such period of limited exercisability, be exercisable only to the extent of the
number of shares (if any) for which such option is exercisable on the date of
the optionee’s cessation of Employee status.

 

(2) If the optionee’s status as an Employee is terminated for gross and willful
misconduct, including (without limitation) the wrongful appropriation of
employer funds or the commission of a felony, then any outstanding options
granted such optionee under the Plan may be terminated by the Committee as of
the date of such misconduct.

 

(3) For purposes of the Plan, an individual shall be considered to be an
Employee of the Corporation for so long as such individual continues in
employment with the Corporation or one or more subsidiaries of the Corporation.

 

A subsidiary of the Corporation shall be any company (other than the
Corporation) in an unbroken chain of corporations beginning with the
Corporation, provided each of the companies in such unbroken chain (other than
the last company) owns, at the time of determination, stock possessing 50% or
more of the total combined voting power of all classes of stock in one other
company in such chain.

 

(d) Death of Optionee. Any option under the Plan held by the optionee on the
date of his death may be exercised, to the extent of the number of shares (if
any) for which such option was exercisable on the date the optionee ceased
Employee status (less any option shares subsequently purchased by the optionee
prior to death), by the personal representative of the optionee’s estate or by
the person or persons to whom the option is transferred pursuant to the
optionee’s will or in accordance with the laws of descent and distribution. Such
option may be exercised at any time prior to the earlier of (A) the specified
expiration date of the option term or (B) the first anniversary of the
optionee’s death. Upon the occurrence of the earlier event, the option shall
terminate and cease to be exercisable.

 

(e) Acceleration Upon Cessation of Employee Status. The Committee shall have
complete discretion, exercisable either at the time of the option grant or at
any time while the option remains outstanding, to provide with respect to one or
more options granted under the Plan that during the limited period of
exercisability following the optionee’s cessation of Employee status (as
provided in Section V(c)(1) or Section V(d) above), the option may be exercised
not only with respect to the number of shares for which it is exercisable at the
time of such cessation of Employee status but also with respect to one or more
installments of purchasable shares for which the option otherwise would have
become exercisable had such cessation of Employee status not occurred.



--------------------------------------------------------------------------------

(f) Assignability. No option granted under the Plan shall be assignable or
transferable by the optionee other than by will or by the laws of descent and
distribution following the optionee’s death, and during the optionee’s lifetime,
the option shall be exercisable only by the optionee.

 

(g) Immediate Exercise of Option. In the event that the Corporation or its
shareholders enter into an agreement to dispose of all or substantially all of
the assets or outstanding capital stock of the Corporation by means of a sale,
merger, reorganization or liquidation (“Corporate Transaction”), then each
option to acquire Common Stock at the time outstanding under the Plan shall
become exercisable, immediately prior to the consummation of such Corporate
Transaction, with respect to the full number of shares of Common Stock at the
time subject to such option; provided, however, that the exercisability as an
incentive stock option under the Federal tax laws of any accelerated option
shall be subject to the applicable dollar limitation of Section VI(b). However,
an outstanding option shall not be so accelerated if the terms of the agreement
require as a prerequisite for the consummation of the Corporate Transaction that
such option is either to be assumed by the successor corporation or parent
thereof or to be replaced with a comparable option to purchase shares of capital
stock of the successor corporation or parent thereof. The determination of such
comparability shall be made by the Board, and its determination shall be
conclusive and binding on all persons who have an interest in the Plan.
Immediately after the consummation of the Corporate Transaction, all outstanding
options (whether or not accelerated) shall expire and be of no further force or
effect whatsoever, unless assumed by the successor corporation or parent
thereof.

 

(h) Stockholder Rights. No person shall have any rights as a stockholder with
respect to the shares of Common Stock purchasable under any option granted under
the Plan until he shall have exercised such option and paid the exercise price
for the purchased shares.

 

VI. INCENTIVE OPTIONS

 

Incentive Options granted under the Plan shall be subject to the additional
terms and conditions specified below. Options which are specifically designated
as “non-qualified options” or “non-statutory options” at the time of grant shall
not be subject to any of the terms and conditions specified below and
accordingly shall not be Incentive Options.

 

(a) Option Price. The option price per share of the Common Stock subject to an
Incentive Option shall in no event be less than one hundred percent (100%) of
the fair market value of a share of Common Stock on the date of grant.

 

(b) Dollar Limitation. The aggregate fair market value (determined as of the
respective date or dates of grant) of the Common Stock for which one or more
options granted to any Employee under this Plan (or any other option plan of the
Corporation or its parent or subsidiary corporations) may for the first time
become exercisable as incentive stock options under the Federal tax laws during
any one calendar year shall not exceed the sum of One Hundred Thousand Dollars
($100,000) or such greater amount as may be permitted under subsequent
amendments to Section 422 of the Internal Revenue Code. To the extent the
Employee holds two or more options which become exercisable for the first time
in the same calendar year, the foregoing limitations or the exercisability
thereof as incentive stock options



--------------------------------------------------------------------------------

under the Federal tax laws shall be applied on the basis of the order in which
such options are granted. Should the number of shares of Common Stock for which
any Incentive Option first becomes exercisable in any calendar year exceed the
applicable One Hundred Thousand Dollar ($100,000) limitation, then the option
may nevertheless be exercised in that calendar year for the excess number of
shares as a non-qualified option under the Federal tax laws.

 

(c) 10% Shareholder. If any individual to whom an Incentive Option is to be
granted pursuant to the provisions of the Plan is on the date of grant the owner
of stock (as determined under Section 424(d) of the Internal Revenue Code)
possessing more than 10% of the total combined voting power of all classes of
stock of the Corporation or any one of its subsidiaries, then the following
special provisions shall be applicable to the option granted to such individual:

 

(1) The option price per share of the Common Stock subject to such Incentive
Option shall not be less than one hundred and ten percent (110%) of the fair
market value of one share of Common Stock on the date of grant; and

 

(2) The option shall not have a term in excess of five (5) years from the date
of grant.

 

(d) Limitation on Time of Grant. No Incentive Option shall be granted on or
after the tenth anniversary of the last action by the Board approving an
increase in the number of shares available for issuance under the Plan, which
action was subsequently approved within 12 months by the shareholders.

 

Except as modified by the preceding provisions of this paragraph VI, all the
provisions of the Plan shall be applicable to the Incentive Options granted
hereunder.

 

VII. STOCK AWARDS

 

(a) Stock Bonuses. The Committee may award shares under the Plan as stock
bonuses. Shares awarded as a bonus shall be subject to the terms, conditions and
restrictions determined by the Committee. The restrictions may include
restrictions concerning transferability and forfeiture of the shares awarded,
together with any other restrictions determined by the Committee. The Committee
may require the recipient to sign an agreement as a condition of the award, but
may not require the recipient to pay any monetary consideration other than
amounts necessary to satisfy tax withholding requirements. The agreement may
contain any terms, conditions, restrictions, representations and warranties
required by the Committee. The certificates representing the shares awarded
shall bear any legends required by the Committee.

 

(b) Restricted Stock. The Committee may issue shares under the Plan for any
consideration (including promissory notes and services) determined by the
Committee. Shares issued under the Plan shall be subject to the terms,
conditions and restrictions determined by the Committee. The restrictions may
include restrictions concerning transferability, repurchase by the Corporation
and forfeiture of the shares issued, together with any other restrictions
determined by the Committee. All Common Stock issued pursuant to this section
VII(b) shall be subject to a purchase agreement, which shall be executed by the
Corporation and the prospective



--------------------------------------------------------------------------------

purchaser of the shares before the delivery of certificates representing the
shares to the purchaser. The purchase agreement may contain any terms,
conditions, restrictions, representations and warranties required by the
Committee. The certificates representing the shares shall bear any legends
required by the committee.

 

VIII. EFFECTIVE DATE AND TERM OF PLAN

 

(a) The Plan initially became effective on the date it was adopted by the Board,
but before any options granted under the Plan could become exercisable, the Plan
had to be approved by the holders of at least a majority of the Corporation’s
outstanding voting stock represented and voting at a duly-held meeting at which
a quorum was present, provided the shares voting for approval also constituted
at least a majority of the required quorum. If such stockholder approval had not
been obtained, then any options previously granted under the Plan would have
terminated and no further options would have been granted. Subject to such
limitation, the Committee was authorized to grant options under the Plan at any
time after the adoption of the Plan by the Board.

 

(b) Unless sooner terminated in accordance with Section IX, the Plan shall
terminate on the date upon which all the shares of Common Stock available for
issuance under the Plans shall have been issued hereunder or under the Director
Plan.

 

IX. AMENDMENT OR DISCONTINUANCE BY BOARD ACTION

 

(a) The Board may amend, suspend or discontinue the Plan in whole or in part at
any time; provided, however, that such action shall not adversely affect rights
and obligations with respect to options at the time outstanding under the Plan.
In addition, no modification of the Plan by the Board shall without the approval
of the Corporation’s stockholders materially increase the number of shares of
Common Stock which may be issued under the Plans (unless necessary to effect the
adjustments required under Section III(d)).

 

(b) Notwithstanding the provisions of Section IX(a), the Board hereby reserves
the right to amend or modify the terms and provisions of the Plan and of any
outstanding options under the Plan to the extent necessary to qualify any or all
options under the Plan for such favorable Federal income tax treatment as may be
afforded employee stock options under Section 422 of the Internal Revenue Code
and regulations subsequently promulgated thereunder.

 

X. CANCELLATION AND REGRANT

 

The Committee shall have the exclusive authority to effect, at any time and from
time to time, with the consent of the affected holders, the cancellation of any
or all outstanding options under the Plan and to grant in substitution therefor
new options under the Plan covering the same or different numbers of shares of
Common Stock but having an option price per share not less than eighty-five
percent (85%) of fair market value on the new grant date.

 

XI. SPECIAL POWERS

 

In addition to the power and authority provided the Committee pursuant to the
foregoing provisions of the Plan, the Committee shall have the full power and
authority, exercisable from



--------------------------------------------------------------------------------

time to time in its sole discretion, to extend, either at the time the option is
granted or at any time during which the option remains outstanding, the period
for which the option is to remain exercisable following the holder’s termination
of Employee status from the twelve (12) month or shorter period set forth in the
agreement evidencing such option to such greater period of time as the Committee
shall deem appropriate; provided, however, that in no event shall such option be
exercisable after the specified expiration date of the term thereof.